                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ALVIN GEORGE WALKER, SR.,                               CASE NO. C18-1799-JCC
10                             Petitioner,                   ORDER
11          v.

12   RON HAYNES,

13                             Respondent.
14

15          This matter comes before the Court on remand from the Ninth Circuit (Dkt. No. 28). The
16   Court denied Petitioner Alvin George Walker’s 28 U.S.C. § 2254 petition for a writ of habeas
17   corpus and entered judgment on September 10, 2019. (Dkt. Nos. 18, 19.) Mr. Walker appealed.
18   (Dkt. No. 20.) On June 23, 2021, Mr. Walker’s counsel informed the Ninth Circuit that Mr.
19   Walker passed away. (Dkt. No. 28 at 1.) The Ninth Circuit has remanded the case to this Court to
20   dismiss Mr. Walker’s petition as moot “and for further proceedings as may be required,
21   including the vacatur of any prior orders.” (Id. (quoting United States v. Orona, 987 F.3d 892,
22   893 (9th Cir. 2021)).)
23          Pursuant to the Ninth Circuit’s remand order, the Court VACATES its prior order (Dkt.
24   No. 18) and judgment (Dkt. No. 19) denying Mr. Walker’s petition, DISMISSES Mr. Walker’s
25   petition (Dkt. No. 6) as moot, and DIRECTS the Clerk to close this case.
26   //


     ORDER
     C18-1799-JCC
     PAGE - 1
 1          DATED this 12th day of July 2021.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C18-1799-JCC
     PAGE - 2
